Aus-rm.   TdXAS
PZUCE DANlEL                                                   FAOAN  DICICSON
.a-ronz-
       OPIY~IAL                                                  WInx%m
                                                                     Ae~~l
                          December 23, 1948
                                                                       _)
        Hon. E. F. Campbell         Opinion No. v-756
        County Attorney
        Fisher County               Re:         The legality of treat-
        Roby, Texas                             lng the area of the
                                                receiving district as
                                                including the area of
                                                a distriat sending
                                                scholastics under con-
                                                tract for the purpose
                                                of qualifying for
                                                "sparse district" equal-
                                                ization aid funds.
        Dear   Sir:

                  We refer to your recent letter concerning the
        request of the Hobbs Independent School Dlstrlot (to
        which has been contracted the scholastics of the Cotton-
        wood Common Xhool District in accordance with Article
        VIII,~H. B. 295, Acts 1947) to operate as eligible for
        State aid under the third paragraph of Ssction I, of
        Article I, H. B. 295.
                  In your attached letter from the superintendent
        of the Hobbs District we are informed that the Bobbs I.
        S. D. comprises 240 square miles. It has 251 scholastics
        for the 1948-49 school year. It has a local school tax
        rate of $1.50 on its $100.00 valuations. That, under
        Article VIII of H. B. 295, It has contracted for the scho-
        lastics of the Cottonwood District, this school year, as
        It has in the past several years. The Cottonwood District
        comprises 57 square miles, has six approved scholastics,
        and has a local maintenance ta rate of 50 cents on the
        $100.00 State and County valuations. Under the contract
        arrangement the total area or territory that the Hobbs
        I. 3. D., the receiving district, will serve is 297 square
        miles, and the total scholastics are 257, amounting to
        less than one scholastic per square mile.
                  Query: May the territory of a sending district,
        contracted in accordance with Art. VIII, H. B. 295, be
        added to territory of the receiving dlstriat for the pur-
        pose of qualifying the receiving di,strlctfor state aid
Hon. E. F. Campbell, page 2 (v-756)


under the sparsely settled provisions of par raph
3 of SectIon 1, Article I, H. B. 295, Acts 19"$71
          Both the receiving dlstrlot, Hobbs, and
the sending district, Cottonwood, meet the local
maintenance tax provisions of H. B. 295* and, we
understand, both can show need for aid. Further,
it is clear that the Hobbs district is Oligibl8 to
receive State aid for which it can show need and
also State aid on the sending district, Cottonwood,
under the provisions of Article VIII, H. B. 295.
          State Article   VIII provides:
          "Upon the agreement of the Board of
     Trustees of the districts concerned or on
     petition signed by a majority of the quali-
     fied voters of the district and subject to
     the approval of the County Superintendent
     and the State Superintendent, a district
     which may be unable to,maintain a satlsfac-
     tory school may transfer its entire seho-
     lastlc enrollment of the entire district
     for one year to a school of higher rank. If
     the receiving school receives State aid, &&
     scholastic census rolls of both schools
     shall be combined, the per capita apportlon-
     ment shall be paid direct to the receiving
     school , all local taxes of the sending con-
     tracting district, eXC8pt those taX8S going
     to the interest and sinking fund; shall be
     credited to the receiving school by the Tax
     Collector as collected, and the teacher-
     pupil auota shall be based on the combined
     census total. If the receiving school is
     not a State aid school, the scholastic cen-
     sus rolls of both schools shall be combined,
     the per capita apportionment shall be paid
     direct to the receiving school; all local
     taxes of the sending contracting district
     except those going to the interest and
     sinking fund shall be credited to the re-
     C8iVing school by the Tsx CollOCtoP as col-
     lected, and the sending contracting district
     will be 8ligible POP as much salary aid as is
     necessary to supplement the State Available
     and Local maintenance Funds, on the scholas-
     tics from the sending district attending a
     school in the receiving distriot, to cover
Hon. E, F. kunpbell, page 3 (V-756)


     the approved cost of instruction per scho-
     lastic in the receiving school, provided
     that such approved aoet shall not exceed
     Twelve Dollars ($12) per month for five
     (5) months for high school students or
     Six Dollars ($6) per month for five (5)
     months for elementary students." (Emphasis
     added.)
          This provision requires that if the recelv-
lng district receives State aid, the scholastic census
rolls of both schools shall be combined and the teacher-
pupil quota shall be based on the combined census total.
With P8Sp8Ct to salary aid and the det8Pminatlon of the
teacher-pupil quota, we note that Section 1 of Article
III, H. B. 295, provides that State aid shall be allotted
upon the basis of one teacher for any number of students
of each race from 20 to 35 and one additional teacher for
each addltlonal 30 scholastics or fractional part there-
of. Section 1 sets out other bases for calculation not
necessary here to consider.

            Applying the provisions of Article VIII and
Article I herein noted to the Hobbs-Cottonwood fact slt-
uation, the combined census scholastic total being 257,
it is clear and undisputed that the Hobbs I. Y. D. may
claim State salary aid for nine teachers. However, If
the Hobbs District can qualify legally under the ellgl-
bility provisions found in that part of the third para-
graph of Section 1, Artiale I, H. B. 255, which reads:
          n    . s school districts having a scho-
     lastic'population equlvalent to one scholas-
     tic per square mile or less and containing
     one hundred (100) square miles or nope in
     area, may be exemnt 0 . . from teacher nun11
     quota reoulrement of this Act, If It is so
     P8Commended by the State Superintendent of
     Public Instru6tion and approved by the Legis-
     lative Accountant, for the purpose of main-
     taining a high school of sixteen 16) or
     more affiliated units with seven     or mope
     teachers; . o -" (Emphasis added.Is
then it could receive State,salary aid for eleven teachers,
provided the State Superintendent recommends same and ex-
empts it from the teacher-pupil quota provisions (Art. III)
of the Act with the approval of the Legislative Accountant.
Hon. E. F. Campbell, page 4 (v-756)


           The Hobbs District Itself Considered as a sep-
arate entity school district is not eligible for State
aid under the sparsely settled provision above quoted. It
has 251 scholastics; its territory comprises 240 square
miles. It has a scholastic population of more than one
per square mile. Nor is the Cottonwood District eligfble
thereunder for the reason It is not maintaining or operat-
ing such a designated school in its district.
           Do, then, the eligibility provisions of H. B.
295 found In Section 1 of Article I, qualify the Hobbs
District (by the simple expedient of contracting with
another district under Article VIII of H. B. 295 which
is comprised of considerable territory and but few
scholastics) for Sate aid under the sparsely settled
eligibility provision above quoted. We think not, nor
do we believe the Act warrants such a construction.
           Neither Section 1 of Article I nor Article
VIII of H. B. 295 purports in anywise to authorize a
consolidation of the two districts. Article VIII does
not speak in terms of merging the territory of the send-
ing district with that of the receiving district, but
provides for the contract or the transfer of the scho-
lastic enrollment. A. 0. Opinion No. O-5911.
              vFurthermore, . q . the aPtiCl8 . . .
       merely deals with the transfer of school chll-
       dren and school funds from one district to
       another . . S and not in any way affecti% OF
       providing for consolidation of districts.
       Drake v. Yawn, 248 5. W. 726, 732, writ PB-
       fused.
           The transfer provisions of II.B. 295, Article
VIII, do not attempt to qualify or make eligible a school
district for State aid. On the contrary, It was clearly
the Intention of the Legislature that such transfer should
not a?fect the status of the various districts with refer-
ence to aid from the Rquallzation Fund. The transfer pro-
visions above referred to merely authorize the transfer
or contract of the entire scholastics of a school district
and its school funds and do not affect the eligibility or
status of the various school districts ConC8Pn8d. Reports
and Opinions of Attorney General, Volume 1934-36, page
157s
           Conversely, under the facts under consideration
herein, If the Hobbs district had fewer scholastics than
 Hon. E. F. Campbell, page 5 (V-756)


 total square miles In its Independent district and was
 eligible for state aid under the sparsely settled pro-
 visions of H. B. 295, third paragraph of Section 1 of
 Article I, and It then ContPaCt8d for the scholastics
 of Cottonwood dietrlct under Article VIII, it would not
 have been P8IId8Pedin8ligibl8 for state aid Berely be-
 cause the total square miles of the sending district
 when added with the aquare miles of the Hobbs district
 ahowed the Hobbs District was serving, under this ar-
 rangement, scholastic8 which numbered more than the
 total square miles in the combined districts.
            Accordingly, your submitted inquiry is an-
 swered in the negative.
                           SmMARY
           The territory of a sending school dls-
     trict, contracted under Article VIII, II.B.
     295, Acts 1947, may not be added to the ter-
     ritory of a receiving district to qualify or
     render eligible the receiving district for
     State aid Und8P the sparsely settled provl-
     slons of paPagraph 3 of Section 1, Article
     I, H. B. 295. Drake v. Yawn, 248 S.W. 726,
     writ P8fU8ed; Attorney General's Report,
     1934-36, page 157.

                                    Yours very truly,
                              ATTORNEY GEIKERALOF TEXAS



CEO:bh:rt                              Chester B. Olllson
                                                Assistant


                              APPROVED:



                                  T ASSISTANT
                              ATTORNEY GENERAL